UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2285



JESSIE FOGGIE,

                                              Plaintiff - Appellant,

          versus


SEARS ROEBUCK AND COMPANY; MARK TESTMAN,

                                           Defendants - Appellees,

          and


LINDA HERRING; ROBERT SHORD; JIM WHITE; VOLLIE
DYER; DAVID WILKINS; JANE SMITH; KEIR SUTTON;
DELORES TAYLOR,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CA-00-496-8)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jessie Foggie, Appellant Pro Se. Stephen Floyd Fisher, Anna Maria
Darwin, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jessie Foggie appeals from the district court's order denying

her motion for reconsideration filed pursuant to Fed. R. Civ. P.

59(e).    Our review of the record discloses that this appeal is

without merit. Foggie’s motion for reconsideration does not demon-

strate that her underlying action was improperly dismissed.     We

therefore find that the district court's denial of her Rule 59(e)

motion was not an abuse of discretion,* and affirm the district

court’s order on the reasoning of the district court.    Foggie v.

Sears Roebuck & Co., No. CA-00-496-8 (D.S.C. Aug. 30, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.



                                                          AFFIRMED



     *
         United States v. Williams, 674 F.2d 310, 312 (4th Cir.
1982).


                                2